Citation Nr: 0917515	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-26 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a February 2005 rating decision 
issued by the Regional Office (RO), in which the RO denied 
service connection for PTSD.  The Board has recharacterized 
the issue more broadly, to include psychiatric disorders 
other than PTSD, based on the diagnosis of major depression 
discussed below.  As the RO addressed the issue of depression 
in the November 2006 supplemental statement of the case 
(SSOC), the Veteran is not prejudiced by the Board's 
recharacterization of this issue in this manner.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran's claims for service connection for a right hip 
disability and for left knee arthritis were granted by the RO 
during the pendency of his appeal; therefore, these issues 
will not be addressed herein.

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in October 2005.


FINDINGS OF FACT

1.  The evidence reflects that the Veteran has not been 
diagnosed with PTSD.

2.  There is no evidence of depression in service or for many 
years thereafter, and the evidence does not reflect that the 
Veteran's major depressive disorder is related to service.

CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in, or aggravated by, military service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 4.125 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by a 
December 2004 letter that was sent to the Veteran by the RO.  
In this letter, issued prior to the rating decision, the RO 
informed the Veteran of the evidence needed to substantiate a 
claim for service connection, and enclosed a PTSD 
questionnaire with specific questions regarding his claimed 
in-service stressor.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the December 2004 letter complied with this requirement.

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), in which the Court held that 
VCAA notice requirements are applicable to all five elements 
of a service connection claim.  Thus, the Veteran must be 
notified that a disability rating and effective dates for the 
award of benefits will be assigned if service connection is 
awarded.  Id at 486.  A letter dated in March 2006 adequately 
informed the Veteran how VA assigns a disability rating and 
an effective date, and his claim was thereafter readjudicated 
in a SSOC dated in November 2006.  In any event, any error in 
providing the notice required by Dingess is harmless in this 
case insofar as service connection is denied, hence no rating 
or effective date will be assigned in connection with the 
claim decided herein.   

The Board therefore concludes that appropriate notice has 
been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records, service treatment records, and service 
personnel records.  The Veteran was also afforded a December 
2005 VA examination that addressed his claimed PTSD and 
depression.  The Veteran did not indicate that he received 
any private treatment for a psychiatric disorder.  In April 
2009, the Veteran's representative indicated that there were 
no additional evidence or arguments that would support the 
Veteran's position.  The Board therefore finds that the VA 
satisfied its duty to assist. 


II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence or, in certain circumstances, lay evidence 
of an in-service occurrence or aggravation of a disease or 
injury, and medical evidence establishing a nexus between the 
in-service disease or injury and the current disability.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The requirement that a current disability exist is satisfied 
if the claimant had a disability at the time his claim for VA 
disability compensation was filed or during the pendency of 
the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), medical evidence linking current symptoms 
to an in service stressor, and credible supporting evidence 
that the claimed in service stressor actually occurred.  38 
C.F.R. § 3.304(f).  With PTSD as with other disabilities, 
evidence of current disability is a fundamental requirement 
for a grant of service connection.  See McClain v. Nicholson, 
21 Vet. App. at 321 (citing Gilpin v. West, 155 F.3d 1353 
(F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).

In this case, the evidence reflects that the Veteran has not 
been diagnosed with PTSD.  The Veteran's VA treatment records 
do not show that he is currently diagnosed with PTSD.  In 
fact, an October 2004 mental health treatment note diagnosed 
only major depression, and an August 2005 PTSD screen was 
negative.  In addition, the physician who conducted the 
December 2005 VA examination, concluded that the Veteran did 
not have PTSD.  She explained the reasons for his conclusion 
in light of the application of the diagnostic criteria to the 
examination results.  As there is no evidence of a diagnosis 
of PTSD, and the December 2005 VA examiner explained the 
reasons for her conclusion that the Veteran does not have 
PTSD, the weight of the evidence is against a finding that 
the Veteran has PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed). 

While the Veteran stated during his October 2005 hearing that 
he was diagnosed with PTSD by a mental health professional, 
this contention must be weighed against the other evidence in 
the claims file, which indicated that the Veteran has not 
been diagnosed with this disability.  Furthermore, the 
Veteran's own opinion that he has PTSD is not probative 
insofar as there is no evidence that the Veteran has the 
necessary training or qualifications to diagnose, or explain 
the etiology of, a psychiatric disorder.  See, e.g. Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  See also, e.g., Espiritu 
v. Derwinski,  2 Vet. App. 492, 494-495 (1992).

As to service connection for an acquired psychiatric 
disability other than PTSD, there is conflicting evidence as 
to whether the Veteran has major depression.  An August 2005 
depression screen was negative, and the December 2005 VA 
examiner found that the Veteran did not meet the diagnostic 
criteria for major depressive disorder.  Other VA treatment 
records contain diagnoses of major depression.  However, even 
assuming a current diagnosis of major depression, the 
Veteran's claim must be denied because there is no evidence 
that this, or any other psychiatric disability, is related to 
service.

The Veteran's service treatment records do not show a 
diagnosis of, or any treatment for, depression or any other 
psychiatric disorder. They do show treatment for alcohol 
abuse.  A May 1984 periodic examination report indicates that 
the psychiatric system was normal.

The Veteran's service personnel records show that the Veteran 
was involved in misconduct consisting of driving while 
intoxicated.  The Veteran was discharged for the good of the 
service in April 1987 and given a general (under honorable 
conditions) discharge.  The Veteran's service personnel 
records show that charges under the Uniform Code of Military 
Justice (UCMJ) were pending against the Veteran, but that 
they were dropped at the time of his discharge.

The first diagnosis of any psychiatric disorder appears to be 
in an October 2004 VA mental health clinic note, which 
indicates that it was the Veteran's initial visit.  The 
physician recounted the Veteran's report of his history, and 
concluded that the Veteran continues to suffer from 
depressive episodes, the first one occurring while on active 
duty.

Initially, the Board points out that the passage of many 
years between discharge from active service and documentation 
of a claimed disability is a factor that weighs against any 
claim for service connection.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, the physician who prepared the October 2004 
treatment note did not explain the basis for her conclusion 
that the Veteran's depression began during his service, which 
appears to be based solely on the history that was reported 
by the Veteran.  The Board cannot disregard this medical 
opinion solely on the rationale that it is based on a history 
given by the Veteran, see Coburn v. Nicholson, 19 Vet. App. 
427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2006); the Board does not do so here.  Rather, the Board 
finds that the other facts in record contradict the facts 
provided by the Veteran that formed the basis of the opinion.  
See Kowalski, 19 Vet. App. at 179 (citing Reonal v. Brown, 5 
Vet. App. 458 (1993)).  See also Coburn, 19 Vet. App. at 432 
(citing Kowalski) (reliance on a Veteran's statements renders 
a medical report incredible only if the Board rejects the 
statements of the Veteran).  Specifically, the evidence of 
treatment for other disabilities in service with an absence 
of treatment for depression or other psychiatric symptoms, 
combined with the normal psychiatric findings on the May 1984 
periodic examination, warrants the rejection of the 
conclusion in the October 2004 treatment note of depression 
in service based on the Veteran's statements.  Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

There is no other medical opinion linking any current 
depression to service, and neither the Veteran not his 
representative has identified, or even alluded to, such an 
opinion.  Moreover, as noted, the December 2005 VA examiner, 
who conducted a thorough examination and subsequently 
reviewed the claims file (in January 2006) concluded that the 
Veteran did not have depression and explained the reasons for 
this conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board has also considered the testimony of the Veteran 
and his statements to the physician who prepared the October 
2004 VA treatment note.  However, as noted, this testimony 
must be weighed against the evidence of record, which 
reflects that the Veteran did not have depression or any 
other psychiatric symptoms in service or for many years 
thereafter.  Buchanan, 451 F.3d at 1336.

In sum, the preponderance of the evidence reflects that the 
Veteran has not been diagnosed with PTSD, and that any 
depression is not related to service.  The Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of 
the evidence is against the Veteran's claim.  See, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


